                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Norfolk Division


AVERY MULDROW, #57016-056,

                     Petitioner,
V.                                                      ACTION NO.         2:19CV5


NARK BOLSTER, Acting Warden,

                     Respondent•



                                        FINAL ORDER


     This matter was initiated by petition for a writ of habeas

corpus under 28 U.S.C. § 2241.                Petitioner seeks expungement of an

incident report for disciplinary proceedings that took place at FCI

Butner and restoration of good conduct time that he lost as a

result of the incident because he was not timely provided a copy of

the incident report.

     The matter was referred to a United States Magistrate Judge

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and

Rule 72 of the Rules of the United States District Court for the

Eastern District of Virginia for report and recommendation.                              The

Report and Recommendation of the Magistrate Judge was filed on

August   27,       2019,    recommending         dismissal    of    the   petition       with

prejudice.         By copy of the report, each party was advised of his

right    to        file     written        objections    to        the    findings       and

recommendations           made   by    the Magistrate        Judge.       The    Court has

received      no    objections        to   the    Magistrate       Judge's      Report   and
Recoinmendation and the time for filing objections has now expired.

       Accordingly, the Court does hereby accept the findings and

recommendations     set forth      in    the report of         the      United     States

Magistrate Judge       filed    August    27,   2019,    and       it is,    therefore

ORDERED that respondent's Motion to Dismiss be GRANTED, and that

the petition be DENIED and DISMISSED with prejudice.

       Finding that the basis for dismissal of Petitioner's § 2241

petition    is   not       debatable,    and    alternatively            finding     that

Petitioner has not made a ''substantial showing of the denial of a

constitutional right," a certificate of appealability is DENIED.

28 U.S.C. § 2253(c); see Rules Gov. § 2254 Cases in U.S. Dist. Cts.

11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 483-85 (2000).

       Petitioner     is     ADVISED    that      because      a       certificate    of

appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

Fed. Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist.

Cts.   11(a).    If    Petitioner       intends    to   seek       a   certificate    of

appealability from the Fourth Circuit, he must do so within sixty

(60) days from the date of this Order.              Petitioner may seek such a

certificate by filing a written notice of appeal with the Clerk of

the United States District Court, United States Courthouse, 600

Granby Street, Norfolk, Virginia 23510.
     The Clerk shall mail a copy of this Final Order to Petitioner

and provide an electronic copy of the Final Order to counsel of

record for Respondent.




                         MARK S. DAVIS
                         CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia

October ^. 2019
